Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-26 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein the first hydrogen concentration peak and the first donor concentration peak are placed at a first depth and the second hydrogen concentration peak and the second donor concentration peak are placed at a second depth deeper than the first depth relative to the lower surface, wherein each concentration peak comprises an upward slope in which a concentration value increases from the lower surface in the direction of the upper surface, wherein a value in which a gradient of the upward slope of the second donor concentration peak is standardized by a gradient of the upward slope of the second hydrogen concentration peak is smaller than a value in which a gradient of the upward slope of the first donor concentration peak is standardized by a gradient of the upward slope of the first hydrogen concentration peak" (claim 1); or “wherein a hydrogen concentration distribution in a depth direction connecting the upper surface and the lower surface of the semiconductor substrate has a first hydrogen concentration peak placed within a range of 5µm or less from the lower surface in the depth direction and a second hydrogen concentration peak placed closer to the upper surface than the first hydrogen claim 19) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2013/0075783-discloses a method of manufacturing a semiconductor device that comprises a semiconductor substrate that includes an n type drift layer, a p type body layer on an upper surface side of the drift layer, and a high impurity n layer on a lower surface side of the drift layer, the high impurity n layer including hydrogen ion donors as a dopant, and having a higher density of n type impurities than the drift layer, the method comprising: preparing a semiconductor wafer comprising the drift layer; irradiating hydrogen ions to the drift layer of the semiconductor wafer to form crystal defects; and activating the hydrogen ions irradiated to form the high impurity n layer, and leaving at least a part of the crystal defects formed by the irradiating in the semiconductor wafer.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818